       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15             Desc
                                            Main Document    Page 1 of 26
B25A (Official Form 25A) (12/11)



                                              United States Bankruptcy Court
                                               Eastern District of Tennessee
 In                                                                               Case    1:18-bk-10113 SDR
 re      Unison Environmental Services, LLC                                       No.
                                                             Debtor(s)            Chapter 11

                                    UNISON ENVIRONMENTAL SERVICES, LLC'S
                                   THIRD AMENDED PLAN OF REORGANIZATION,
                                              DATED JUNE 3, 2019
                                                        ARTICLE 1
                                                        SUMMARY
       This Plan of Reorganization (the "Plan") under Chapter 11 of the Bankruptcy Code (the "Code")
proposes to pay Creditors of Unison Environmental Services, LLC (the "Debtor") from cash flow from
operations.
        This Plan provides for one class of Secured Claims; two classes of Unsecured Claims; and one class of
Equity Interests. General Unsecured Creditors holding Allowed Claims will receive distributions over the
course of five (5) years, which the Debtor has valued at 100 cents on the dollar. This Plan also provides for the
payment of Administrative and Priority Claims in full, provided, however if payment in full is not made on the
Effective Date of this Plan, to the extent permitted by the Bankruptcy Code and/or Claimant's agreement, such
Claims will be paid in regular payments.
        All Creditors and Equity Interest Holders should refer to Articles 2 through 6 of this Plan for
information regarding the precise treatment of their Claim. A Disclosure Statement that provides more detailed
information regarding this Plan and the rights of Creditors and Equity Interest Holders has been circulated with
this Plan. Your rights may be affected. You should read these documents carefully and discuss them with your
attorney, if you have one. If you do not have an attorney, you may wish to consult one.
                                                  ARTICLE 2
                                   CLASSIFICATION OF CLAIMS AND INTERESTS

        2.01     Class 1.           Allowed Administrative Claims entitled to priority under §507 of the Code except
                                    Administrative Claims, and Priority tax Claims under §507(a)(8).

        2.02     Class 2.A.         The Allowed Bank of Cleveland Secured Claims.
                 Class 2.B.         The Allowed Theta Group, LLC Secured Claim.
                 Class 2.C.         The Allowed Robert Thompson Secured Claim.
                 Class 2.D.         The Allowed Komatsu Financial Limited Partnership Secured Claim.
                 Class 2E.          The Allowed Alabama Truck and Equipment Claim.
        2.03     Class 3.           All Allowed Unsecured Claims not classified otherwise under the Plan.
        2.04     Class 4.           All Allowed Convenience Claims.
        2.05     Class 5.           Equity Interests of the Debtor.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15         Desc
                                            Main Document    Page 2 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                      2


                                               ARTICLE 3
                             TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                              U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS
        3.01 Unclassified Claims. Under Section §1123(a)(1), Administrative Claims and Priority tax Claims
are not in classes.
        3.02 Administrative Expense Claims. Except with respect to Administrative Claims that are
Professional Fee Claims and except to the extent that an Administrative Claim has already been paid during the
Chapter 11 Case or a holder of an Allowed Administrative Claim and the Debtor agree to less favorable
treatment, each holder of an Allowed Administrative Claim shall be paid in full in Cash on the unpaid portion of
its Allowed Administrative Claim on the latest of: (a) the first Business Day that is thirty (30) days from the
Effective Date if such Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as reasonably
practicable after the date such Administrative Claim is Allowed; and (c) the date such Allowed Administrative
Claim becomes due and payable, or as soon thereafter as is reasonably practicable.
        Except as otherwise provided in this 3.02 and except with respect to Administrative Claims that are
Professional Fee Claims, requests for payment of Allowed Administrative Claims must be filed and served on
Reorganized Debtor pursuant to the procedures specified in the Confirmation Order and the notice of entry of
the Confirmation Order no later than the Administrative Claims Bar Date. Except as otherwise expressly
provided in the Plan or the Confirmation Order, holders of Administrative Claims that are required to, but do
not file and serve a request for payment of such Administrative Claims by such date shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the Debtor or its property and such
Administrative Claims shall be deemed discharged as of the Effective Date.
         3.03     Professional Fee Claims.
        (a)     All Professionals seeking allowance by the Bankruptcy Court of Professional Fee Claims shall
file their respective final applications for allowance of compensation for services rendered and reimbursement
of expenses incurred by the date that is thirty (30) days after the Confirmation Date.
       (b)     On the Effective Date, the Reorganized Debtor shall pay in cash the Debtor Professional Claim
(provided that such payment is provisional until it is approved by the Court pursuant to Section 330 of the
Bankruptcy Code).
       (c)    The Reorganized Debtor is authorized to pay compensation for services rendered or
reimbursement of expenses incurred after the Effective Date in the ordinary course and without the need for
Bankruptcy Court approval.
        3.04 Priority Tax Claims. Unless separately classified, each holder of an Allowed Priority tax Claim
will be paid consistent with §1129(a)(9)(C) of the Code. Debtor is current on all post-petition income taxes,
withholding taxes, sales taxes and ad valorem taxes and shall remain current, to and after the Effective Date.
       3.05 United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6) (U.S. Trustee
Fees) will accrue and be timely paid until the case is closed, dismissed, or converted to another chapter of the
Code. Any U.S. Trustee Fees owed on or before the Effective Date of this Plan will be paid on the Effective
Date.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15             Desc
                                            Main Document    Page 3 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                           3
                                            ARTICLE 4
                         TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN
         4.01     Claims and interests shall be treated as follows under this Plan:

                  1.       Administrative Expenses
        Administrative expenses are costs or expenses of administering the Debtor’s chapter 11 case which are
allowed under § 507(a)(2) of the Code. The Code requires that all administrative expenses be paid on the
Effective Date of the Plan, unless a particular claimant agrees to a different treatment.
       The following chart lists the Debtor's estimated administrative expenses and their proposed treatment
under the Plan:

Type                                                         Estimated Proposed Treatment
                                                        Amount Owed
Expenses Arising in the Ordinary Course                                Paid in full on the Effective Date of the
                                                           $
of Business After the Petition Date                                    Plan, or according to terms of obligation if
                                                                       later than the Effective Date, or by separate
                                                                       written agreement.
Estimated Professional Fees, as approved                $80,000        Paid in full on the Effective Date of the
by the Court.                                                          Plan, or according to separate written
                                                                       agreement, or according to court order if
                                                                       such fees have not been approved by the
                                                                       Court on the Effective Date of the Plan
Clerk's Office Fees                                       N/A          Paid in full on the Effective Date of the
                                                                       Plan
Other administrative expenses                             N/A          Paid in full on the Effective Date of the
                                                                       Plan or according to separate written
                                                                       agreement
Office of the U.S. Trustee Fees                            $           Paid in full on the Effective Date of the
                                                                       Plan
TOTAL                                                      $



                  2.       Priority Tax Claims
       Priority tax claims are unsecured income, employment, and other taxes described by § 507(a)(8) of the
Code. Unless the holder of such a § 507(a)(8) priority tax claim agrees otherwise, it must receive the present
value of such claim, in regular installments paid over a period not exceeding 5 years from the order of relief, in
addition to any statutory interest.

As to the United States of America, its agencies, departments, or agents (collectively, the "United States"),
nothing in the Plan or Confirmation Order shall limit or expand the scope of discharge, release or injunction to
which the Debtors or Reorganized Debtors are entitled to under the Bankruptcy Code, if any. The discharge,
release and injunction provisions contained in the Plan and Confirmation Order are not intended and shall not
be construed to bar the United States from, subsequent to the Confirmation Order, pursuing any police or
regulatory action, including, but not limited to, assessments under 26 U.S.C. § 6672 or similar law.

Accordingly, notwithstanding anything contained in the Plan or Confirmation Order to the contrary, nothing in
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15                     Desc
                                            Main Document    Page 4 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                                   4
the Plan or Confirmation Order shall discharge, release, impair or otherwise preclude: (1) any liability to the
United States that is not a “claim” within the meaning of section 101(5) of the Bankruptcy Code; (2) any Claim
of the United States arising on or after the Confirmation Date; (3) any valid right of setoff or recoupment of the
United States against any of the Debtors; or (4) any liability of the Debtors or Reorganized Debtors under police
or regulatory statutes or regulations to any Governmental Unit (as defined by section 101(27) of the Bankruptcy
Code) as the owner, lessor, lessee or operator of property that such entity owns, operates or leases after the
Confirmation Date. Nor shall anything in this Confirmation Order or the Plan: (i) enjoin or otherwise bar the
United States or any Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any liability
described in the preceding sentence; or (ii) divest any court, commission, or tribunal of jurisdiction to determine
whether any liabilities asserted by the United States or any Governmental Unit are discharged or otherwise
barred by this Confirmation Order, the Plan, or the Bankruptcy Code.

Nothing contained in the Plan or Confirmation Order shall be deemed to determine the tax liability of any
person or entity, including but not limited to the Debtors and the Reorganized Debtors, nor shall the Plan or
Confirmation Order be deemed to have determined the federal tax treatment of any item, distribution, or entity,
including the federal tax consequences of this Plan, nor shall anything in this Plan or Confirmation Order be
deemed to have conferred jurisdiction upon the Bankruptcy Court to make determinations as to federal tax
liability and federal tax treatment except as provided under 11 U.S.C. § 505.


       The following chart lists the Debtor's estimated § 507(a)(8) priority tax claims and their proposed
treatment under the Plan:
              Description                   Estimated Amount                                        Treatment
          (name and type of tax)                       Owed           Impairment
Internal Revenue Service:                           $209,900      Unimpaired     Class 1 is unimpaired by this Plan, and
                                                                                 each holder of a Class 1 Priority Claim will
Alabama Department of Revenue –                        $5,648                    be paid consistent with §1129(a)(9)(C) of
Legal Division                               (withholding tax)                   the Code in addition to statutory interest.
                                                                                 The first payment will begin the first
Alabama Department of Revenue –                      $11,427                     Business Day that is thirty (30) days from
Legal Division                               (withholding tax)                   the Effective Date.
                                                                                 No Pre- or post-petition taxes penalties or
Alabama Department of Revenue –                          $957                    other charges will be paid under the Plan
Legal Division                             (business privilege                   as the tax liens filed against the Debtor do
                                                           tax)                  not attach to any equity over and above the
                                                                                 recorded mortgages against the Debtor’s
Alabama Department of Revenue –                      $298,943                    landfill facility.
Legal Division                                    (solid waste
                                                 disposal fee)




Tuscaloosa County Property Tax                          $5,519
        Case 1:18-bk-10113-SDR                  Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15      Desc
                                                 Main Document    Page 5 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                         5

          C.         Classes of Claims and Equity Interests
       The following are the classes set forth in the Plan, and the proposed treatment that they will receive
under the Plan:
                     1.      Classes of Secured Claims
        Allowed Secured Claims are claims secured by property of the Debtor's bankruptcy estate (or that are
subject to setoff) to the extent allowed as secured claims under § 506 of the Code. If the value of the collateral
or setoffs securing the creditor's claim is less than the amount of the creditor's allowed claim, the deficiency
will be classified as a general unsecured claim.
The following chart lists all classes containing Debtor's secured prepetition claims and its proposed treatment
under the Plan:

                  Class 2.A.                        Insider      Impairment               Treatment
                                                                                          See below
                                                      No          Impaired
Secured claims of:
Bank of Cleveland

Collateral Description = real estate
accounts receivable, inventory,
furnishings, fixtures, furniture,
equipment, general intangibles, and
all other collateral securing the
Debtor’s pre-petition obligations.

Total Allowed Secured Claims
Amount =
$6,901,160more or less

          Priority of lien =    First

     _______________________
                                                 ___________     __________    __________________________

                  Class 2.B.
                                                      No          Impaired    $5000/monthly for 60 months from
                                                                                on or before the Effective Date
Secured claim of:                                                                         See Below
Theta Group, LLC

Collateral Description = mortgage          on
 landfill real estate.

Total Allowed Secured Claim
Amount =
$263,800

        Priority of lien =     Second
        Case 1:18-bk-10113-SDR                  Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15         Desc
                                                 Main Document    Page 6 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                           6
                  Class 2.C.

                                                      No          Impaired     $1667/monthly for 60 months from
Secured claims of:                                                               on or before the Effective Date
Robert Thompson                                                                            See Below
Collateral Description = mortgage          on
 landfill real estate.

Total Allowed Secured Claim
Amount =
$100,000

         Priority of lien =    Third



                  Class 2.D.


Secured claim of:
                                                      No          Impaired       Monthly payments of $1000 on or
Komatsu Financial Limited Partnership                                          before 30 days from the Effective Date
                                                                                 until the Allowed Secured Claim is
Collateral Description = Komatsu                                                              paid in full.
PC200LC-8
hydraulic excavator (S/N A90231)

Total Allowed Secured
ClaimAmount =
$ 14,154

         Priority of lien = First

                  Class 2.E.


Claim of:
                                                      No        Not Impaired     Monthly payments of $1000 on or
Alabama Truck and Equipment                                                    before 30 days from the Effective Date
 Lawsuit against Knox Horner                                                       until the Claim is paid in full.

Total Claim
Amount =
$ 15,000
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15          Desc
                                            Main Document    Page 7 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                       7
Treatment of Class 2.A.
The Bank of Cleveland Secured Claims shall be treated as follows:

       (a)    Allowance of Claims. The Bank of Cleveland Secured Claims, Claim Numbers 9 through 16,
shall be deemed allowed on the Effective Date unless such claim(s) is objected to as provided herein the
amount of $6,901,159.80 more or less.

        (b)     Treatment; Amendment, Restatement and Assumption; No Novation . On the Effective Date,
the Bank of Cleveland Secured Claims shall be amended, restated, modified, and assumed by the Reorganized
Debtor pursuant to the Plan terms. The Plan terms shall constitute an amendment and restatement of the pre-
petition loan documents and are not intended to constitute, and shall not constitute, a novation, accord and
satisfaction, discharge or payment in full of the Bank of Cleveland Secured Claims, which shall remain
outstanding and shall be governed by and paid in accordance with the Plan terms and other documents
disclosed herein from and after the Effective Date. Notwithstanding anything to the contrary in this Plan or
the Confirmation Order, (i) none of the Bank of Cleveland Secured Claims shall be discharged, satisfied or
released or otherwise affected in whole or in part, and each of the Bank of Cleveland Secured Claims shall
remain outstanding from and after the Effective Date, and (ii) none of the Bank of Cleveland Liens shall be
deemed to have been waived, released, satisfied or discharged and all of the Bank of Cleveland Liens shall
continue in effect and continue to encumber all collateral to which such Bank of Cleveland Liens have
attached at any time prior to the Effective Date and shall continue to enjoy such perfection and priority as such
Bank of Cleveland Liens had prior to the Effective Date.

(c)   Payment of Bank of Cleveland Secured Claims. Bank of Cleveland's Allowed Secured Claims in the
amount of $6,901,159.80, more or less, shall be paid as follows:

Loan #60421088
      A. Payoff as of May 1, 2019:$4,652,101.96. This amount will change based upon deductions as the
      result of payments by the Debtor and additional charges such as attorney fees incurred by Bank of
      Cleveland.
      B. Interest: 5.50%
      C. Amortization: 25 years
      D. Maturity: April 1, 2022
      E. Monthly payment: Approximately $28,583.46. This amount will change based upon the final
      indebtedness as explained above.

Loan #60478006 (Post-petition loan to acquire Option Property)
                                    A. Payoff as of May 1, 2019: $1,381,094.36
      B. Interest: Prime -3.0% variable, to adjust same day as published change in the Wall Street Journal,
      with a floor of 2.5% for 12 months. Thereafter, rate changes to 5.5% for the next 24 months to
      maturity.
      C. Amortization: Interest only for 36 months
      D. Maturity: April 1, 2022
      E. Monthly payment: Interest only as outlined above.

Loan #60446056 (Equipment loan)
                                           A. Payoff as of May 1, 2019: $231,987.15
         B. Interest: 5.00%
         C. Amortization: 4 years remaining
         D. Maturity: May 9, 2023
         E. Monthly payment: $5,130.00
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15            Desc
                                            Main Document    Page 8 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                         8


Loans #60430192, 60441798, 60446048, 60450266, 60452161, and account 20081693 combined:
        A. Combined Payoff as of May 1, 2019: $635,976.45
        B. Interest: 6.00% as to loan #60430192; 0.00% as to account 20081693; and 5.00% as to all others
        C. Amortization: N/A
        D. Maturity: April 1, 2022
        E. Monthly payment: None. To accrue interest at $1,583.70 per 30 day month. In the event the Bank is
paid in months 1 through 18, the payoff on these obligations will be 1/3 of what is then due and owing. If the
Bank is paid in full in months 19 through 36, the payoff on these obligations would be 2/3 of what is then due
and owing. After month 36, the payoff on these obligations would be 100% of what is then due and owing.
These obligations can only be paid less than the full amount then due and owing if all the obligations of
Unison are paid in full.

(d) Non-Financial Terms

5. The Debtor will file all required ADEM, ALADOR, ad valorum property tax, franchise and excise tax, sales
and use tax, 940 and 941 tax, and all other local, State and Federally mandated or required
reports/statements/returns by the date such reports are statutorily or administratively due and will provide
those to the Bank within 15 days of the filing or filing deadline, whichever is earlier. Additionally, the Debtor
will pay all local, State and Federal taxes and fees when statutorily or administratively due.

6. If in default, the Debtor will provide the Bank reasonable (on-site if requested) access to all of its financial
records to an accountant of the Bank's choosing upon reasonable notice.

7. By the 15th of the following month, the Debtor will provide the Bank with typed and legible: monthly Profit
and Loss Statement, monthly Balance Sheet, monthly accounts receivable report (with full names) subject to
confidentiality, and any other reasonably requested financial or operational reports.

8. The Debtor will provide the Bank will all communications between the Debtor and ADEM within 5 days of
receipt or mailing.

9. The Debtor will not allow any ATM cash withdrawals.

10. The Debtor will not allow any withdrawals from cash receipts (all cash receipts to be deposited in the
Debtor's operational account).

11. Any reimbursement for travel expenses for food will not exceed $800.00 per month.

12. Prior to the Effective Date, and as a condition to confirmation, Capiche has executed a corporate guaranty
of the debts of Unison and pledge its real property assets to the Bank via a mortgage or such other document as
is used in Alabama.

13. The Debtor's currently pending Adversary Proceeding against the Bank and others (1:18-ap-01046-SDR)
will be dismissed, with prejudice, contemporaneously with the confirmation of the Debtor's Chapter 11 Plan.
The Counter-claim of the Bank against the Debtor will be dismissed without prejudice.

14. The currently pending Bradley County, Tennessee Circuit Court case (V.18.521) filed by the Horners and
Debtor will be dismissed, with prejudice, contemporaneously with the confirmation of the Debtor's Chapter 11
Plan. The Counter-claim of the Bank against the Horners will be dismissed without prejudice. The Debtor to
pay the Court Costs.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15       Desc
                                            Main Document    Page 9 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                    9


15. The Horners and the Debtor will execute a written release which will release the Bank, its officers,
directors, employees, sub-contractors, agents, successors, assigns, attorneys or representatives from the
beginning of time through the Effective Date of the Debtor's Chapter 11 Plan from any and all claims or causes
of action, whether known or unknown, asserted or unasserted. Both Mr. and Mrs. Horner must testify at
confirmation that neither is accepting the settlement and executing the release under duress of any kind
whatsoever. The Bank will release the Horners from any causes of action it may have against them except for
their debt obligations to the Bank subject to language acceptable to the Bank that makes it apparent that any
debt obligation the Horners have to the Bank are not being released.

16. Any communication by the Debtor for any matter with the Bank will be through the Bank's counsel. The
Debtor acknowledges that all employees of the Bank will be instructed to not answer any inquiry from the
Debtor.

17. The Debtor will continue to provide yearly tax returns to the Bank 15 days after filing or by November 1,
whichever is earlier.

(e) Default Provisions. Payment defaults: Any payment not made when due is a default under the terms of the
Plan and the loan documents. Default on any one obligation is a default on all obligations. The Debtor has 5
days to cure any default. Two consecutive payment defaults eliminates the cure period or 4 defaults in a 12
month period eliminates the cure period. Document defaults: any default must be cured within 15 days after
written demand, with demand to be provided to Debtor and counsel. Two consecutive document defaults
eliminates the cure period or 4 defaults in a 12 month period eliminates the cure period.
         Treatment of Class 2.B.

       Theta Group, LLC Secured Claim shall be treated as follows:

       (a)    Allowance of Claim. Theta Group, LLC Secured Claim, Claim Number 22, as amended, shall
be deemed allowed on the Effective Date unless such claim(s) is objected to as provided herein.

        (b) Treatment; Amendment, Restatement and Assumption; No Novation. On the Effective Date,
the Theta Group, LLC Secured Claim shall be amended, restated, modified, and assumed by the Reorganized
Debtors pursuant to the Plan terms. The Plan terms shall constitute an amendment and restatement of the pre-
petition loan documents and are not intended to constitute, and shall not constitute, a novation, accord and
satisfaction, discharge or payment in full of the Theta Group, LLC Secured Claim, which shall remain
outstanding and shall be governed by and paid in accordance with the Plan terms from and after the Effective
Date. Notwithstanding anything to the contrary in this Plan or the Confirmation Order, none of the Theta
Group, LLC Lien shall be deemed to have been waived, released, satisfied or discharged and all of the Theta
Group, LLC Lien shall continue in effect and continue to encumber all collateral to which such Theta Group,
LLC Lien have attached at any time prior to the Effective Date and shall continue to enjoy such perfection and
priority as such Theta Group, LLC Lien had prior to the Effective Date.

(c)     Payment of Theta Group, LLC Secured Claim. Theta Group, LLC’s Allowed Secured Claim in the
amount of $300,000 second to Bank of Cleveland will be paid with a $5000/monthly for 60 months from on or
before the Effective Date


         Treatment of Class 2.C.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15          Desc
                                           Main Document    Page 10 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                      10
         Robert Thompson Secured Claim shall be treated as follows:

        (a)    Allowance of Claim. Robert Thompson Secured Claim, shall be deemed allowed on the
Effective Date unless such claim(s) is objected to as provided herein.

        (b)     Treatment; Amendment, Restatement and Assumption; No Novation. On the Effective Date,
Robert Thompson Secured Claim shall be amended, restated, modified, and assumed by the Reorganized
Debtors pursuant to the Plan terms. The Plan terms shall constitute an amendment and restatement of the pre-
petition loan documents and are not intended to constitute, and shall not constitute, a novation, accord and
satisfaction, discharge or payment in full of Robert Thompson Secured Claim, which shall remain outstanding
and shall be governed by and paid in accordance with the Plan terms from and after the Effective Date.
Notwithstanding anything to the contrary in this Plan or the Confirmation Order, none of the Robert
Thompson Lien shall be deemed to have been waived, released, satisfied or discharged and all of the Robert
Thompson Lien shall continue in effect and continue to encumber all collateral to which such Robert
Thompson Lien have attached at any time prior to the Effective Date and shall continue to enjoy such
perfection and priority as such Robert Thompson Lien had prior to the Effective Date.

      (c)     Payment of Robert Thompson Secured Claim. Robert Thompson’s Allowed Secured Claim in
the amount of $100,000, more or less, third to Bank of Cleveland, shall be paid in monthly payments in the
amount of $1667 payments for 60 month from on or before the Effective Date.

         Treatment of Class 2.D.

       (a)    Allowance of Claims. The Komatsu Financial Limited Partnership (“Komatsu”) Secured Claim,
Claim Number 20, shall be deemed allowed on the Effective Date unless such claim(s) is objected to as
provided herein.

        (b) Treatment; Amendment, Restatement and Assumption; No Novation. On the Effective Date,
the Komatsu Secured Claims shall be amended, restated, modified, and assumed by the Reorganized Debtors
pursuant to the Plan terms. The Plan terms shall constitute an amendment and restatement of the pre-petition
loan documents and are not intended to constitute, and shall not constitute, a novation, accord and satisfaction,
discharge or payment in full of the Komatsu Secured Claims, which shall remain outstanding and shall be
governed by and paid in accordance with the Plan terms from and after the Effective Date. Notwithstanding
anything to the contrary in this Plan or the Confirmation Order, none of the Komatsu Liens shall be deemed to
have been waived, released, satisfied or discharged and all of the Komatsu Liens shall continue in effect and
continue to encumber all collateral to which such Komatsu Liens have attached at any time prior to the
Effective Date and shall continue to enjoy such perfection and priority as such Komatsu Liens had prior to the
Effective Date.

      (c)Payment of Komatsu’s Secured Claim. Komatsu’s Allowed Secured Claim in the amount of
$29,029.37, more or less, shall be paid in monthly payments in the amount of $1000 payments until paid in full
from 30 days on or before the Effective Date.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15              Desc
                                           Main Document    Page 11 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                           11
                  2.       Classes of Priority Unsecured Claims
        Certain priority claims that are referred to in §§ 507(a)(1), (4), (5), (6), and (7) of the Code are required
to be placed in classes. The Code requires that each holder of such a claim receive cash on the effective date of
the Plan equal to the allowed amount of such claim. However, a class of holders of such claims may vote to
accept different treatment.
      The following chart lists all classes containing claims under §§ 507(a)(1), (4), (5), (6), and (a)(7) of the
Code and their proposed treatment under the Plan: N/A
                  3.       Classes of General Unsecured Claims
       General unsecured claims are not secured by property of the estate and are not entitled to priority under
§ 507(a) of the Code. The following chart identifies the Plan's proposed treatment of Classes 2 through 3, which
contain general unsecured claims against the Debtor:


Class #                        Description                 Impairment                      Treatment
Class 3 -                      General Unsecured Creditors Impaired.         Holders of Allowed Unsecured
                                                                             Claims not separately classified under
                                                                             the Plan shall receive payments in
                                                                             cash in an amount equal to one
                                                                             hundred (100%) percent of each
                                                                             holder’s Allowed Unsecured Claim
                                                                             payable in quarterly payments
                                                                             beginning the first Business Day of
                                                                             the month thirty (30) days following
                                                                             the Effective Date until the earlier of
                                                                             (a) five (5) years after the Effective
                                                                             Date, or (b) until the Allowed
                                                                             Unsecured Claims paid in full.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15                    Desc
                                           Main Document    Page 12 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                                    12
Class #                        Description                    Impairment                    Treatment
Class 4-                       Unsecured Convenience          Impaired.      Class 4 consists of the unsecured
                               Class                                         claims held by unsecured creditors
                                                                             that are in an amount up to $1000 and
                                                                             any unsecured claims held by
                                                                             unsecured creditors that elect on the
                                                                             ballot to reduce their claim to $1000
                                                                             to be treated as Class 4 claimant
                                                                             instead of treatment as a general
                                                                             unsecured creditor under Class 3.
                                                                             Holders of Allowed Convenience
                                                                             Claims shall receive payment in full
                                                                             in Cash on account of each holder’s
                                                                             Allowed Convenience Claim on or
                                                                             before the first Business Day that is
                                                                             ninety (90) days following the
                                                                             Effective Date.

Class 5 -                      Equity Security Holders of     Impaired.      Holders of Class 5 Interests will
                               the Debtor                                    receive nothing on account of those
                                                                             interests.

                  4.       Class of Equity Interest Holders
        Equity interest holders are parties who hold an ownership interest (i.e., equity interest) in the Debtor. In
a corporation, entities holding preferred or common stock are equity interest holders. In a partnership, equity
interest holders include both general and limited partners. In a limited liability company ("LLC"), the equity
interest holders are the members. Finally, with respect to an individual who is a debtor, the Debtor is the equity
interest holder.
         The following chart sets forth the Plan’s proposed treatment of the class of equity interest holders:

Class #       Description                                       Impairment                    Treatment
  5           Equity interest holders:                           Impaired    Class will receive no payments under the
                                                                             Plan but will restore their ownership of the
              Knox Horner (50%); Roberta Horner (50%)                        Reorganized Debtor




                                                ARTICLE 5
                                 PROCEDURES FOR DETERMINATION OF CLAIMS

        5.01    Objections to Claims. Notwithstanding the occurrence of the Effective Date, and except as to
(i) the Stipulated Expense Claims and (ii) any Claim that has been Allowed prior to the Effective Date,
Reorganized Debtor may object to the allowance of any Claim against the Debtor or seek estimation thereof on
any grounds permitted by the Bankruptcy Code by filing the appropriate pleading in the Bankruptcy Court in
accordance with Section 5.05 herein.

      5.02     Disputed Claims. No payments or other distributions will be made to holders of Claims unless
and until such Claims are Allowed Claims. If a Claim is not an Allowed Claim by or on the Effective Date or
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 13 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                       13
when payment is otherwise due under the Plan, payment on the Allowed Claim (plus interest, if any, payable
under the Plan) will commence when a Claim becomes an Allowed Claim after the Effective Date.

       5.03      Treatment of Contingent Claims. Until such time as a contingent Claim or a contingent portion
of an Allowed Claim becomes fixed or absolute or is disallowed, such Claim will be treated as a Disputed
Claim for all purposes related to distributions under the Plan. The holder of a contingent Claim will only be
entitled to a distribution under the Plan when and if such contingent Claim becomes an Allowed Claim.

       5.04     Payments Effective Upon Tender. Whenever the Plan requires payment to be made, such
payment will be deemed made and effective upon tender thereof by the Debtor or Reorganized Debtor to the
Creditor to whom payment is due. If any Creditor refuses a tender, the amount tendered and refused will be
held by the Debtor or Reorganized Debtor for the benefit of that Creditor pending final adjudication of the
dispute. However, when and if the dispute is finally adjudicated and the Creditor receives the funds previously
tendered and refused, the Creditor will be obliged to apply the funds in accordance with the Plan as of the date
of the tender; and while the dispute is pending and after adjudication thereof, the Creditor will not have the
right to claim interest or other charges or to exercise any other rights which would be enforceable by the
Creditor if the Debtor or Reorganized Debtor failed to pay the tendered payment.

       5.05     Objections to Administrative Claims, Claims, and Equity Interests. The Debtor and Reorganized
Debtor (as applicable) will be entitled to object to Administrative Claims and Claims. Any objections to Claims
will be filed and served by the later of: (i) the Claim Objection Deadline or (ii) such other date as may be fixed
by the Bankruptcy Court, whether fixed before or after the date specified in clause (i) above. Any objections to
Administrative Claims will be filed and served by the later of: (x) forty-five (45) days after the Administrative
Claims Bar Date or (y) such other date as may be fixed by the Bankruptcy Court, whether fixed before or after
the date specified in clause (x) above. All objections will be litigated to Final Order; provided, however, that
the Debtor and Reorganized Debtor will have the authority to file, settle, compromise, or withdraw any
objections without Bankruptcy Court approval.

                                         ARTICLE 6
                  PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES
         6.01     Assumed Executory Contracts and Unexpired Leases.
                  (a)      The Debtor assumes the following Executory Contracts effective upon the Effective Date
of this Plan:

                   Name of Other Parties to Lease or
                   Contract
                   Komatsu

                (b)     The proposed cure amount for an Executory Contract that is assumed pursuant to this
Plan shall be zero dollars unless otherwise indicated by the Debtor. Cure obligations, if any, shall be satisfied,
pursuant to Bankruptcy Code Section 365(b)(1), by payment of the cure amount in Cash on or before the first
Business Day that is sixty (60) days from the Effective Date or on such other terms as the parties to such
Executory Contract may otherwise agree. In the event of a dispute regarding (a) the amount of any cure
payments, (b) the ability of Reorganized Debtor to provide “adequate assurance of future performance” (within
the meaning of Bankruptcy Code Section 365) under the Executory Contract or unexpired lease to be assumed
or (c) any other matter pertaining to assumption, any cure payments required by Bankruptcy Code Section
365(b)(1) shall be made following entry of a Final Order resolving the dispute and approving the assumption;
provided, however, that following the resolution of any such dispute, the Debtor or Reorganized Debtor shall
have the right to reject such Executory Contract.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15          Desc
                                           Main Document    Page 14 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                      14
                (c)    The Debtor will be conclusively deemed to have rejected Executory Contracts not
expressly assumed under Section 6.01(a) above, or before the date of the order confirming this Plan. A proof of
a Claim arising from the rejection of an Executory Contract under this section must be filed no later than ten
(10) days after the date of the order confirming this Plan.
                                                 ARTICLE 7
                                   MEANS FOR IMPLEMENTATION OF THE PLAN

       7.01. Plan Administration Fund. Reorganized Debtor will establish a separate bank account from
  which it will make payments to Administrative, Priority, Convenience, and Unsecured Claims pursuant to the
  Plan (the “Plan Administration Fund”). Reorganized Debtor will fund the Plan Administration Fund with
  Cash necessary to pay any payments required on or after the Effective Date.

       7.02. Finalize and Execute Plan Documents. Reorganized Debtor will take any and all necessary steps
  in order to finalize the Plan Documents. Reorganized Debtor will cause the Plan Documents to be executed
  by an appropriate officer of Reorganized Debtor.

       7.03. Continued Existence and Vesting of Assets in Reorganized Debtor. Subject to the Plan
  Documents, Reorganized Debtor will continue to exist after the Effective Date as a separate legal entity, with
  all the powers available to such entity under applicable Tennessee law and pursuant to its Articles of
  Organization and other organizational documents in effect prior to the Effective Date as such may be
  amended by the Plan or any Plan Document, without prejudice to any right to terminate such existence
  (whether by merger or otherwise) under applicable law after the Effective Date. Except as otherwise
  provided in the Plan or Plan Documents, on and after the Effective Date, all property of the Estate and any
  property acquired by the Debtor or Reorganized Debtor under the Plan will vest in Reorganized Debtor in
  accordance with Section 11.02. On and after the Effective Date, Reorganized Debtor may operate its
  business and may use, acquire or dispose of property and compromise or settle any Claims or Equity
  Interests, without supervision or approval of the Bankruptcy Court and free of any restrictions of the
  Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the Plan or the
  Confirmation Order.

       7.04   Management of Reorganized Debtor. The Reorganized Debtor will be managed by Knox Horner
  and any other present officers or managers, if any.

       7.05     Funding after the Effective Date. The funds necessary to ensure continuing performance under
  the Plan after the Effective Date will be (or may be) obtained from:

                               (a) any and all remaining Cash retained by Reorganized Debtor after the Effective
                  Date;

                               (b) cash generated from the post-Effective Date operations of Reorganized Debtor;
                  and

                              (c) any other contributions or financing (if any) which Reorganized Debtor may
                  obtain on or after the Effective Date.

                                                    ARTICLE 8
                                              CONDITIONS PRECEDENT

       8.01      Conditions to Effectiveness. The Plan will not become effective, and the Effective Date will not
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15             Desc
                                           Main Document    Page 15 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                         15
occur, unless and until the following conditions precedent have been satisfied or waived in writing on or
before the deadline provided in Section 8.03 below:

                          (a) the Confirmation Order, in form and substance acceptable to the Debtor, and
                  Bank of Cleveland, has been entered and has become a Final Order;

                           (b) the Plan Documents to be entered into by the Reorganized Debtor has been fully
                  executed and delivered and all conditions to the effectiveness of each of the Plan Documents
                  have been satisfied;

                            (c) all actions, documents and agreements necessary to implement the Plan, including
                  the transactions required by Article 7 above, have been effected or executed;

                            (d) the Debtor has received all authorizations, consents, regulatory approvals, rulings,
                  letters, no-action letters, opinions, or documents that are necessary or appropriate to implement
                  the Plan and that are required by law, regulation, or order;

                           (e) the Plan have been executed and delivered and all conditions precedent to the
                  effectiveness of the Plan have been satisfied or waived in accordance with its terms; and

                             (f)    the Debtor Professional Claim has been Allowed.

       8.02     Waiver of Conditions. The Debtor, with the written consent of Bank of Cleveland, and to the
extent not prohibited by applicable law, may waive in writing one or more of the conditions precedent to
effectiveness of the Plan set forth in Section 8.01 of the Plan, in whole or part, without any notice to any parties
in interest or the Bankruptcy Court and without a hearing. The failure to satisfy or waive any condition to the
Effective Date may be asserted by the Debtor in their sole discretion regardless of the circumstances giving rise
to the failure of such conditions to be satisfied (including any action or inaction by the Debtor). The failure of
the Debtor to exercise any of the foregoing rights will not be deemed a waiver of any other rights, and each such
right will be deemed an ongoing right, which may be asserted at any time.

       8.03    Effect of Failure to Satisfy Conditions Within 40 Days. If the consummation and Effective Date
of the Plan does not occur on or before the date that is 40 days after entry of the Confirmation Order (unless
extended by written agreement of the Debtor, and Bank of Cleveland), the Plan will be null and void in all
respects and nothing contained in the Plan, the Disclosure Statement or the Confirmation Order will: (a)
constitute a waiver or release of any Claims by or against, or any Equity Interests in, the Debtor; (b) prejudice in
any manner the rights of the Debtor, or Bank of Cleveland; or (c) constitute an admission, acknowledgement,
offer or undertaking by the Debtor, or Bank of Cleveland in any respect.

                                         ARTICLE 9
               PROVISIONS REGARDING VOTING AND DISTRIBUTIONS UNDER THE PLAN

       9.01    Non-consensual Confirmation. If any impaired Class of Claims or Equity Interests entitled to
vote does not accept the Plan by the requisite statutory majority provided in Bankruptcy Code §1126(c), Debtor
reserves the right to amend the Plan or undertake to have the Bankruptcy Court confirm the Plan under
Bankruptcy Code §1129(b) or both. With respect to any impaired Class of Claims that rejects the Plan, the
Debtor will request that the Bankruptcy Court confirm the Plan pursuant to Bankruptcy Code §1129(b). To the
extent any Class rejects the Plan by virtue of the treatment provided to such Class, the Plan will be "crammed
down" on the claimants within such Class pursuant to Bankruptcy Code §1129(b).
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15            Desc
                                           Main Document    Page 16 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                         16
      9.02    Manner of Distributions. Any payment of Cash made by Reorganized Debtor pursuant to the
Plan may, at Reorganized Debtor's option, be made by check drawn on a domestic bank or wire transfer.

       9.03     Timing of Distributions. In the event that any payment, distribution, or act under the Plan is
required to be made or performed on a date that is not a Business Day, then the making of such payment or
distribution or the performance of such act may be completed on or as soon as reasonably practicable after the
next succeeding Business Day, but will be deemed to have been completed as of the required date.

      9.04     Maximum Distribution. Notwithstanding anything otherwise to the contrary, in no event will a
holder of an Allowed Claim or Equity Interests which has been Allowed, be entitled to receive consideration
which results in a distribution of greater than payment in full with respect to such Allowed Claim.

       9.05     De Minimis Distributions. Except for Claims classified in Class 4 under the Plan, the Debtor or
Reorganized Debtor will make no distributions of less than $100 to any Creditor holding an Allowed Claim. If a
Creditor holding an Allowed Claim does not receive a distribution due to the provisions of this section on any
date on which a distribution is to be made to Creditors in the same Class as the Creditor being entitled to such
de minimis payment, then the Claim (so long as it is an Allowed Claim) will remain eligible for distributions on
any subsequent Distribution Date, subject to the provisions of this section. In all events, the Creditor holding an
Allowed Claim which has not received a distribution on any previous Distribution Dates because of this
provision, will receive such distribution on the date that final distribution is made to Creditors in the same Class
as the Creditor being entitled to such de minimis payment.

       9.06    Interest on Claims. Unless otherwise provided in instruments that either take effect on the
Effective Date or remain unaltered by the Plan, interest on any Allowed Claims that is payable under the Plan
will be simple interest and will not be compound interest. In all events, there will be no default interest payable
with respect to any Allowed Claims.

      9.07     Withholding Taxes on Distributions. Any federal, state or local withholding taxes or other
amounts required to be withheld under applicable law will be deducted from distributions hereunder and no
Person will be entitled to any additional distribution as a result of any such withholding. All Persons holding
Claims will be required to provide any information necessary to effect the withholding of such taxes.

       9.08    Disputed Payment of Allowed Claims. If any dispute arises as to the identity of a holder of an
Allowed Claim who is to receive any distribution, Reorganized Debtor may, in lieu of making such distribution
to such Person make such distribution into an escrow account until the disposition thereof will be determined by
Bankruptcy Court order or by written agreement among the interested parties to such dispute.

       9.09     Unclaimed Distributions. All distributions under the Plan that are unclaimed for a period of one
(1) year after distribution thereof (or an attempt to effect such distribution) in accordance with the Plan will be
deemed unclaimed property under Bankruptcy Code §347(b), and such unclaimed property will be forfeited by
any holder of a Claim originally entitled thereto hereunder, whereupon all right, title and interest in and to such
unclaimed property will immediately and irrevocably be available for future distributions to holders of Allowed
Claims hereunder in accordance with the terms of the Plan, and the holder of the Allowed Claim previously
entitled to such unclaimed property will cease to be entitled thereto and any entitlement of any holder of any
Claim to such distributions will be extinguished and forever barred.

                                                   ARTICLE 10
                                              MODIFICATION OF PLAN

         Alterations, amendments, or modifications of or to the Plan, including, without limitation, to provide for
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 17 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                        17
treatment different than that set forth herein with respect to any Class of Claim (including impairment of
Classes that are unimpaired hereunder) may be proposed in writing by the Debtor, with the consent of and
Bank of Cleveland, at any time prior to the Confirmation Date, provided that the Plan, as altered, amended, or
modified, satisfies the conditions of Bankruptcy Code §§1122 and 1123, and the Debtor will have complied
with Bankruptcy Code §1125. With the consent of Bank of Cleveland, the Plan may be altered, amended, or
modified at any time after the Confirmation Date and before substantial consummation, provided that the Plan,
as altered, amended, or modified, satisfies the requirements of Bankruptcy Code §§1122 and 1123 and the
Bankruptcy Court, after notice and a hearing, confirms the Plan, as altered, amended, or modified, under
Bankruptcy Code §1129 and the circumstances warrant such alterations, amendments, or modifications. A
holder of a Claim or the Equity Interests that have accepted the Plan will be deemed to have accepted the Plan,
as altered, amended, or modified, if the proposed alteration, amendment, or modification does not materially
and adversely change the treatment of the Claim or the Equity Interests of such holder.

                                                   ARTICLE 11
                                            EFFECT OF CONFIRMATION

        11.01 Binding Effect. From and after the Confirmation Date, the Plan will be binding and inure to the
benefit of the Debtor, all present and former holders of Claims and Equity Interests, and their respective assigns,
including Reorganized Debtor.

        11.02 Vesting of Assets. Upon the Effective Date, pursuant to Bankruptcy Code §§1141(b) and (c),
except to the extent such property is not to be retained by the Debtor, and except with respect to any and all
Liens and security interests at any time granted in favor of Bank of Cleveland (which shall survive), all property
of the Estate will vest in Reorganized Debtor free and clear of all Claims, liens, encumbrances, charges, and
other interests, except as otherwise provided in this Plan or in the Confirmation Order. From and after the
Effective Date, Reorganized Debtor may operate its business and may use, acquire, and dispose of property free
of any restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all respects as if there were no
pending case under any chapter or provision of the Bankruptcy Code, except as provided herein. Without
limiting the foregoing, pursuant to Bankruptcy Code §1123(b)(3), except for any Causes of Action expressly
waived by the Debtor pursuant to the terms of the Plan, Reorganized Debtor will retain and will have the
exclusive right, in its discretion, to enforce against any Person any and all Causes of Action of the Debtor.

        11.03 Discharge of the Debtor and of Claims. Upon the Effective Date and in consideration of the
rights afforded in the Plan and the payments and distributions to be made hereunder, except as otherwise
provided herein or in the Confirmation Order, each holder (as well as any trustees and agents on behalf of each
holder) of a Claim and any affiliate of such holder will be deemed to have forever waived, released, and
discharged the Debtor, to the fullest extent permitted by Bankruptcy Code §1141, of and from any and all
Claims, rights, and liabilities that arose prior to the Effective Date of any kind, nature, or description
whatsoever, including any accrued interest who, in exchange for the treatment afforded to such Claims or under
the Plan, and each such holder (as well as any trustees and agents on behalf of each such holder) of a Claim and
any affiliate of such holder will be deemed to have granted, and will grant to the Debtor the waiver, release and
discharge described in this section. Except as otherwise provided herein, upon the Effective Date, all such
holders of Claims and their affiliates will be forever precluded and enjoined, pursuant to Bankruptcy Code
§§105, 524, and 1141, from prosecuting or asserting any such discharged Claim in the Debtor or Reorganized
Debtor, or against any of their assets or properties, any other or further Claim based upon any act or omission,
transaction, or other activity of any kind or nature that occurred prior to the Effective Date, whether or not such
holder has filed a Proof of Claim.

      11.04 Term of Pre-Confirmation Injunctions or Stays. Unless otherwise provided in the Plan, the
Confirmation Order, or a separate order from the Bankruptcy Court, all injunctions or stays arising under or
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15             Desc
                                           Main Document    Page 18 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                          18
entered during the Chapter 11 Case in accordance with Bankruptcy Code §§105 or 362, or otherwise, and in
existence on the Confirmation Date, will remain in full force and effect until the later of the Effective Date and
the date indicated in such applicable order.

         11.05 Injunction Against Interference with Plan. Upon the entry of the Confirmation Order, all holders
of Claims and the Equity Interests and other parties in interest, along with their respective present or former
affiliates, employees, agents, officers, directors, or principals, will be enjoined from taking any actions to
interfere with the implementation or consummation of the Plan.

        11.06 Exculpation. Notwithstanding anything contained herein to the contrary, on the Confirmation
Date and effective as of the Effective Date and to the fullest extent permitted by applicable law, the Exculpated
Parties shall not have nor incur any liability for any claim, cause of action, or other assertion of liability solely
for any act taken or omitted during the Chapter 11 Case in or in connection with, related to, or arising out of the
restructuring transaction, the Chapter 11 Case, the negotiation, formulation, preparation, administration,
consummation and/or implementation of the Plan or any contract, instrument, document, or other agreement
entered into in connection with the Plan or any other bankruptcy matter relating to the Debtor; provided,
however, that the foregoing exculpation shall not affect the liability of any Exculpated Party (i) that otherwise
would result from any act or omission to the extent that such act or omission is determined by a Final Order to
have constituted actual fraud, willful misconduct, or gross negligence.

        11.07 Injunction Related to Releases and Exculpation. The Confirmation Order will permanently
enjoin the commencement or prosecution by any Person or entity, whether directly, derivatively or otherwise, of
any Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities
released pursuant to the Plan.

         11.08 Termination of Subordination Rights and Settlement of Related Claims.

               (a) Except as provided herein, the classification and manner of satisfying all Claims and the
Equity Interests and the respective distributions and treatments under the Plan, take into account or conform to
the relative priority and rights of the Claims and the Equity Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under general principles
of equitable subordination, Bankruptcy Code §510(b), or otherwise, and any and all such rights are settled,
compromised and released pursuant to the Plan. The Confirmation Order will permanently enjoin, effective as
of the Effective Date, all Persons from enforcing or attempting to enforce any such contractual, legal and
equitable rights satisfied, compromised, and settled pursuant to this Article.

               (b) Pursuant to Bankruptcy Rule 9019 and in consideration of the distributions and other benefits
provided under the Plan, the provisions of the Plan will constitute a good faith compromise and settlement of all
Claims or controversies relating to the subordination rights that a holder of a Claim or the Equity Interests may
have or any distribution to be made pursuant to the Plan on account of such Claim or Equity Interests. Entry of
the Confirmation Order will constitute the Bankruptcy Court's approval, as of the Effective Date, of the
compromise or settlement of all such Claims or controversies and the Bankruptcy Court's finding that such
compromise or settlement is in the best interests of the Debtor, the Reorganized Debtor, their respective
properties, and holders of Claims and Equity Interests, and is fair, equitable, and reasonable.

         11.09 Retention of Causes of Action/Reservation of Rights.

              (a) Except as specifically provided herein, nothing contained in the Plan or the Confirmation
Order will be deemed to be a waiver or the relinquishment of any rights, Claims, or Causes of Action that the
Debtor may have or which a Debtor may acquire pursuant to the Plan or applicable law and choose to assert on
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 19 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                       19
behalf of the Estate or itself, in accordance with any provision of the Bankruptcy Code or any applicable non-
bankruptcy law, including, without limitation, any and all Claims against any Person, to the extent such Person
asserts a crossclaim, counterclaim, and/or Claim for setoff which seeks affirmative relief against the Debtor,
Reorganized Debtor, or any of their officers, directors, members, agents, or representatives, provided, however,
all Avoidance Actions shall be released and waived.

                 (b) Nothing contained in the Plan or the Confirmation Order will be deemed to be a waiver or
relinquishment of any Claim, Cause of Action, right of setoff, or other legal or equitable defense that the Debtor
had immediately prior to the Petition Date, against or with respect to any Claim left unimpaired by the Plan.
Reorganized Debtor will have, retain, reserve, and be entitled to assert all such Claims, Causes of Action, rights
of setoff, or other legal or equitable defenses which the Debtor had immediately prior to the Petition Date as
fully as if the Chapter 11 Case had not been commenced, and all of Reorganized Debtor's legal and/or equitable
rights respecting any Claim left unimpaired by the Plan may be asserted after the Confirmation Date to the same
extent as if the Chapter 11 Case had not been commenced.

                                                  ARTICLE 12
                                           RETENTION OF JURISDICTION

       Notwithstanding confirmation of the Plan and the occurrence of the Effective Date, the Bankruptcy
Court will retain jurisdiction for the following purposes:

        12.01 In General. The Bankruptcy Court will retain jurisdiction to determine the allowance and
payment of any Claims upon any objections thereto (or other appropriate proceedings) by the Debtor, by
Reorganized Debtor, or by any other party in interest entitled to proceed in that manner. As part of such retained
jurisdiction, the Bankruptcy Court will continue to determine the allowance of Administrative Claims and any
request for payment thereof, including Professional Fee Claim.

         12.02 Plan Disputes And Enforcement. The Bankruptcy Court will retain jurisdiction to determine any
dispute which may arise regarding the interpretation of any provision of the Plan. The Bankruptcy Court also
will retain jurisdiction to enforce any provisions of the Plan, the Plan Documents and any and all other
documents relating to the Plan. The Bankruptcy Court will also retain jurisdiction over any matter relating to the
implementation, effectuation and/or consummation of the Plan as expressly provided in any provision of the
Plan.
         12.03 Further Orders. The Bankruptcy Court will retain jurisdiction to facilitate the performance of the
Plan by entering, consistent with the provisions of the Plan, any further necessary or appropriate order regarding
enforcement of the Plan and any provision thereof. In addition, the Bankruptcy Court will retain jurisdiction to
facilitate or implement the allowance, disallowance, treatment, cancellation or satisfaction of any Claim, or any
portion thereof, pursuant to the Plan.

        12.04 Final Decree. The Bankruptcy Court will retain jurisdiction to enter an appropriate final decree
in the Chapter 11 Case.

       12.05 Appeals. In the event of an appeal of the Confirmation Order or any other kind of review or
challenge to the Confirmation Order, and provided that no stay of the effectiveness of the Confirmation Order
has been entered, the Bankruptcy Court will retain jurisdiction to implement and enforce the Confirmation
Order and the Plan according to their terms, including, but not limited to, jurisdiction to enter such orders
regarding the Plan or the performance thereof as may be necessary to effectuate the reorganization of the
Debtor.

         12.06 Executory Contracts. The Bankruptcy Court will retain jurisdiction to determine any and all
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15          Desc
                                           Main Document    Page 20 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                      20
motions regarding assumption or rejection of Executory Contracts.

        12.07 Claims. The Bankruptcy Court will retain jurisdiction: (a) to hear and determine any bankruptcy-
related Claim or bankruptcy-related Cause of Action by or against the Debtor; and (b) to adjudicate any
bankruptcy-related Causes of Action or other bankruptcy-related proceedings currently pending or otherwise
referenced here or elsewhere in the Plan, including, but not limited to, any and all "core proceedings" under 28
U.S.C. §157(b) which may be pertinent to the Chapter 11 Case and which the Debtor or Reorganized Debtor
may deem appropriate to initiate and prosecute before the Court in aid of the implementation of the Plan.

                                                  ARTICLE 13
                                           MISCELLANEOUS PROVISIONS

       13.01 Effectuating Documents and Further Transactions. Each of the Debtor and Reorganized Debtor
is authorized to execute, deliver, file, or record such contracts, instruments, releases, indentures, and other
agreements or documents and take such actions as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan, the Plan Documents, and any securities issued pursuant to the
Plan.

        13.02 Corporate Action. On the Effective Date, all matters provided for under the Plan that would
otherwise require approval of the directors, members, managers or partners of one or more of the Debtor or
Reorganized Debtor, including, without limitation, (i) the authorization to issue or cause to be issued the new
equity interests, (ii) the amendment of Reorganized Debtor's operating agreement, (iii) the election or
appointment, as the case may be, of directors, officers or managers of Reorganized Debtor, and (iv) the
qualification of Reorganized Debtor to conduct their businesses from and after the Effective Date, may occur
without any requirement of further action by the stockholders, directors, members, managers, or partners of the
Debtor.

        13.03 Exemption from Transfer Taxes. Pursuant to Bankruptcy Code §1146(c), the transactions to
occur after entry of the Confirmation Order and on or before the Effective Date or otherwise pursuant to the
Plan, including, but not limited to, and all other transactions, the issuance, transfer, or exchange of notes or
equity securities under the Plan, the creation of any mortgage, deed of trust, or other security interest, the
making or assignment of any lease or sublease, or the making or delivery of any deed or other instrument of
transfer under, in furtherance of, or in connection with the Plan, including, without limitation, any merger
agreements or agreements of consolidation, deeds, bills of sale, assignments or Plan Documents executed in
connection with any of the transactions contemplated under the Plan, will constitute a "transfer under a plan"
and will not be subject to any stamp, real estate transfer, mortgage recording, or other similar tax

       13.04 Revocation or Withdrawal of the Plan. The Debtor, with the consent of Bank of Cleveland,
reserves the right to revoke or withdraw the Plan prior to the Effective Date. If Debtor revokes or withdraws the
Plan prior to the Effective Date, then the Plan will be deemed null and void. In such event, nothing contained
herein will constitute or be deemed a waiver or release of any Claims or prejudice in any manner the rights of
the Debtor or any Person in any further proceedings involving the Debtor. Neither the filing of the Plan, nor any
statement or provision contained herein or therein, nor the taking of any action by Debtor with respect to the
Plan will be or will be deemed to be an admission or waiver of any rights of the Debtor with respect to the
Holders of Claims prior to the Effective Date or with respect to any matter which is pending before or may
come before the Bankruptcy Court for determination in the Chapter 11 Case.

        13.05 Confirmation Order. The Confirmation Order will, and is hereby deemed to, ratify all
transactions effected by the Debtor during the period commencing on the Petition Date and ending on the
Effective Date, except for any acts constituting willful misconduct, gross negligence, recklessness or fraud.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 21 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                       21

        13.06 Severability. If, prior to the entry of the Confirmation Order, any term or provision of the Plan is
held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the
Debtor, will have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to be invalid,
void, or unenforceable, and such term or provision will then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions of the
Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by such
holding, alteration, or interpretation. The Confirmation Order will constitute a judicial determination and will
provide that each term and provision of the Plan, as it may have been altered or interpreted in accordance with
the foregoing, is valid and enforceable pursuant to its terms.

        13.07 Governing Law. Except to the extent that the Bankruptcy Code or other federal law is applicable,
or to the extent an exhibit or schedule hereto or in the Plan or any Exit Facility Document provides otherwise,
the rights, duties, and obligations arising under the Plan will be governed by, and construed and enforced in
accordance with, the laws of the State of Tennessee, without giving effect to any contrary result otherwise
required under applicable choice or conflict of law rules.

       13.08 Binding Effect. The Plan will be binding upon and inure to the benefit of the Debtor, the holders
of Claims and Equity Interests, and their respective successors and assigns, including, without limitation,
Reorganized Debtor.

       13.09 Exhibits/Schedules. All exhibits and schedules to the Plan, including the Plan Supplement, are
incorporated into and are a part of the Plan as if set forth in full herein.

       13.10 Payment of Statutory Fees and Filing of Quarterly Reports. All fees payable pursuant to Section
1930 of Title 28 of the United States Code, 28 U.S.C. § 1930, as determined by the Bankruptcy Court at or in
conjunction with the Confirmation Hearing, will be paid on or before the Effective Date and, thereafter, in
accordance with applicable bankruptcy law. All quarterly reports of disbursements required to be filed by
applicable bankruptcy law will be filed in accordance with applicable bankruptcy law.

        13.11 No Professional Fees or Expenses. No professional fees or expenses will be paid by the Debtor
or Reorganized Debtor with respect to any Claim except as specified in the Plan or as Allowed by a Final Order
of the Court.

      13.12 Headings. The headings of the articles, paragraphs, and sections of the Plan are inserted for
convenience only and will not determine the interpretation of the substantive provisions of the Plan.

         13.13 Default. If any payment required under this Plan is not paid on or before the date specified
herein, the Debtor shall have thirty (30) days to make said payment before being deemed in default. If
Reorganized Debtor defaults on the payment of a tax debt due to the IRS under the Plan, then the entire tax debt
still owed to the IRS shall become due and payable immediately and the IRS may collect these unpaid tax
liabilities through the administrative collection provisions of the Internal Revenue Code.

        13.14 Construction. This Plan has been negotiated and drafted through the joint efforts of the
Reorganized Debtor, Bank of Cleveland and their respective counsel. Neither the provisions of this Plan nor
any alleged ambiguity herein shall be interpreted or resolved against any party on the grounds that such party or
its counsel drafted this Plan or based on any other rule of strict construction. The Reorganized Debtor, Bank
of Cleveland represents that it has carefully read this Plan and all other instruments and agreements executed or
delivered in connection herewith and that such party knows the contents hereof and has agreed to the same
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 22 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                        22
freely and voluntarily.

         13.15 Setoff/Recoupment. Nothing in the Plan, the Order confirming the Plan or any document
implementing the Plan shall affect any setoff or recoupment right of the United States. However, the IRS will
not seek a setoff or recoupment for any liabilities encompassed by its proof(s) of claim filed in the bankruptcy
unless the debtor defaults on its plan payments to the IRS. The IRS may seek a setoff or recoupment for future
liabilities that are not encompassed by its proof(s) of claim, and the IRS may use other collection efforts
consistent with Paragraph 13.13 of the Plan.
                                                    ARTICLE 14
                                                   DEFINITIONS

         Unless the context otherwise requires, the following terms shall have the following meanings when used
in initially capitalized form in this Plan. Such meanings shall be equally applicable to both the singular and
plural forms of such terms. Any term used in initially capitalized form in this Plan that is not defined herein,
but that is defined in the Bankruptcy Code, shall have the meaning assigned to such term in the Bankruptcy
Code.

         14.1 “Administrative Claim” means a Claim for costs and expenses of administration of the Chapter
11 Case that is Allowed under Bankruptcy Code Sections 503(b), 507(a), or 1114(e)(2) for the period from the
Petition Date to the Effective Date, including, without limitation, (a) any actual and necessary expenses of
preserving the Estates; (b) any actual and necessary expenses of operating the Debtor’s business; (c) any actual
indebtedness or obligations incurred or assumed by the Debtor during the pendency of the Chapter 11 Case in
connection with the conduct of their business; (d) any actual expenses necessary or appropriate to facilitate or
effectuate the Plan; (e) any amount required to be paid under Bankruptcy Code Section 365(b)(1) in connection
with the assumption of Executory Contracts; (f) all allowances of compensation or reimbursement of expenses
to the extent Allowed by the Bankruptcy Court under Bankruptcy Code Sections 328, 330(a), 331 or 503(b)(2),
(3), (4) or (5); (g) Claims arising under Bankruptcy Code Section 503(b)(9); and (h) all fees and charges
payable pursuant to Section 1930 of Title 28 of the United States Code.

        14.2 “Administrative Claims Bar Date” means the Business Day which is thirty (30) days after the
Effective Date, or such other date as approved by Final Order of the Bankruptcy Court.

         14.3 “Allowed” means, with reference to any Claim: (i) a Claim against the Debtor, proof of which, if
required, was filed on or before the Bar Date, which is not a Disputed Claim, (ii) if no proof of Claim was so
filed, a Claim against the Debtor that has been or hereafter is listed by the Debtor in his Schedules as liquidated
in amount and not disputed or contingent, or (iii) a Claim allowed hereunder or by Final Order. An Allowed
Claim does not include any Claim or portion thereof which is a Disallowed Claim or which has been
subsequently withdrawn, disallowed, released or waived by the holder thereof, by this Plan, or pursuant to a
Final Order. Unless otherwise specifically provided in this Plan, an Allowed Claim shall not include any
amount for punitive damages or penalties.

         14.4 “Avoidance Actions” means any and all actual or potential claims and causes of action to avoid a
transfer of property or an obligation incurred by the Debtor pursuant to any applicable Bankruptcy Code
section, including Bankruptcy Code Sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) or under
similar or related state or federal statutes and common law, including fraudulent transfer laws.

         14.5 “Ballot” shall mean the forms mailed to holders of Claims for the purpose of voting to accept or
reject the Plan.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 23 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                        23
          14.6 “Bankruptcy Code or “Code” means Title 11 of the United States Code, as amended.

         14.7 “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for the Eastern
District of Tennessee, Chattanooga Division.

         14.8 “Bar Date” means the date fixed by the Bankruptcy Court by which a proof of claim must have
been filed against the Debtor.

        14.9 “Business Day” means any day, other than a Saturday, Sunday or legal holiday (as the term is
defined in Bankruptcy Rule 9006(a).

          14.10 “Cash” means cash and cash equivalents, in legal tender of the United States of America.

         14.11 “Causes of Action” means all actions, causes of action (including Avoidance Actions), liabilities,
obligations, rights, suits, debts, damages, judgments, remedies, demands, setoffs, defenses, recoupments,
crossclaims, counterclaims, third-party claims, indemnity claims, contribution claims or any other claims
whatsoever, in each case held by the Debtor, whether disputed or undisputed, suspected or unsuspected,
foreseen or unforeseen, direct or indirect, choate or inchoate, existing or hereafter arising, in law, equity or
otherwise, based in whole or in part upon any act or omission or other event occurring prior to the Petition Date
or during the course of the Chapter 11 Case, including through the Effective Date.

        14.12 “Chapter 11 Case” means the above entitled and numbered case filed by the Debtor pursuant to
the provisions of Chapter 11 of the Bankruptcy Code.

         14.13 “Claim” means: (i) right of payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured; or (ii) a right to an equitable remedy for breach of performance if such breach gives rise to a right
of payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

         14.14 “Claim Objection Deadline” means the first Business Day, which is at least 120 days after the
Effective Date, or such later date as may be established by the Bankruptcy Court in accordance with Section
5.05 of this Plan.

          14.15 “Claimant” means a holder of a Claim.

          14.16 “Class” means all of the holders of Claims against the Debtor that have been designated as a
class in the Plan.

          14.17 “Confirmation” means the entry by the Bankruptcy Court of the Confirmation Order.

          14.18 “Confirmation Date” means the date of entry by the Court of an order confirming the Plan.

       14.19 “Confirmation Hearing” means the hearing or hearings to be held before the Bankruptcy Court in
which Debtor shall seek Confirmation of this Plan.

      14.20 “Confirmation Order” means the Order confirming this Plan, together with any supplements,
amendments or modifications thereto.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15           Desc
                                           Main Document    Page 24 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                        24
        14.21 “Committee” means the Official Committee of Unsecured Creditors appointed by the U.S.
Trustee pursuant to Bankruptcy Code Section 1102(a), as it may be reconstituted from time to time.

          14.22 “Convenience Claim” means any Allowed Unsecured Claim equal to or less than $1000.

          14.23 “Creditor” means holder of a Claim as of the Petition Date.

          14.24 “Debtor” or “Debtor-in-Possession” means Unison Environmental Services, LLC.

        14.25 ”Debtor Professional Claims" means all unpaid claims for professional fees and reimbursement
of expenses of any Professional employed by any Debtor or Reorganized Debtor, including, without limitation,
Scarborough & Fulton.

        14.26 “Disallowed Claim” means a Claim against the Debtor, or any portion thereof, (i) that has been
disallowed by Final Order; including Final Orders entered after entry of the Confirmation Order; (ii) proof of
which has been untimely filed and as to which no Order of allowance has been entered by the Bankruptcy
Court; or (iii) listed as disputed, contingent or unliquidated and as to which no proof of claim has been timely
filed.

       14.27 “Disclosure Statement” means the Disclosure Statement for this Plan, together with any
supplements, amendments or modifications thereto.

        14.28 “Disputed” means, with respect to any Claim, any: (a) Claim that is listed on the Schedules as
unliquidated, disputed or contingent; (b) Claim as to which the Debtor or any other party in interest have
interposed a timely objection or request for estimation in accordance with the Bankruptcy Code, the Bankruptcy
Rules and any orders of the Bankruptcy Court or which is otherwise disputed by the Debtor in accordance with
applicable law, which objection, request for estimation or dispute has not been withdrawn or determined by a
Final Order; (c) Claim evidenced by a Proof of Claim which amends a Claim scheduled by the Debtor as
contingent, unliquidated, or disputed, with respect to which the Debtor or any other party in interest have
interposed a timely objection or request for estimation in accordance with the Bankruptcy Code, the Bankruptcy
Rules and any orders of the Bankruptcy Court or which is otherwise disputed by the Debtor in accordance with
applicable law, which objection, request for estimation or dispute has not been withdrawn or determined by a
Final Order; (d) Claim for which a Proof of Claim has been filed in an unliquidated amount; or (e) Claim that is
not an Allowed Claim.

          14.29 “Distribution” means any payment under the Plan.

        14.30 “Distribution Date” means the date specified in the Plan on which payment to any classified or
unclassified claimant shall be made. If not specified in the Plan with regard to a Class of Claims, then the
Distribution Date shall be the first day of the month following the Effective Date.

        14.31 “Effective Date” means, subject to satisfaction of all applicable conditions precedent, (i) the first
business day of the month following the expiration of thirty (30) days following the date on which the
Confirmation Order becomes a Final Order; or (ii) in the event the Confirmation Order is appealed or a motion
to reconsider is filed, the tenth (10th) day after the entry of a Final Order denying the motion, dismissing such
appeal or affirming the Bankruptcy Court’s Confirmation Order.

        14.32 “Entity” includes any individual, partnership, corporation, estate, trust, governmental unit,
person and the United States Trustee.
       Case 1:18-bk-10113-SDR              Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15            Desc
                                           Main Document    Page 25 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                         25
        14.33 “Equity Interests” means the common stock, limited partnership interests, limited liability
company interests, and any other equity, ownership, or profits interests issued by any Debtor and options,
warrants, rights, or other securities or agreements to acquire the common stock, limited partnership interests,
limited liability company interests, or other equity, ownership, or profits interests issued by any Debtor
(whether or not arising under or in connection with any employment agreement).

       14.34 “Estate” means the bankruptcy estate of the Debtor created by Section 541 of the Bankruptcy
Code upon the commencement of their Chapter 11 Case.

         14.35 “Exculpated Parties” means each of the following solely in their capacity as such: (a) the Debtor
and; (b) the Debtor’s officers, managers, directors, financial advisors, attorneys, accountants, consultants, and
other Professionals in each case in their capacity as such, and only if serving in such capacity, on or any time
after the Petition Date and through the Effective Date.

       14.36 “Executory Contract” means any contract, including, without limitation, any unexpired lease, to
which Debtor is a party and which is capable of being assumed or rejected pursuant to Section 365 of the
Bankruptcy Code.

         14.37 “Final Order” means: (i) an order of the Bankruptcy Court as to which the time to appeal,
petition for certiorari, or move for reargument or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for reargument or rehearing, shall then be pending; or (ii) in the event that an
appeal, writ of certiorari, reargument or rehearing thereof has been sought, such order of the Bankruptcy Court
shall have been affirmed by the highest court to which such order may be appealed, or certiorari has been
denied, and the time to take any further appeal, petition for certiorari or move for reargument or rehearing shall
have expired; provided, however, that the Confirmation Order may be treated as a Final Order at the option of
Debtor if no stay pending appeal has been obtained.

          14.38 "Bank of Cleveland" means Bank of Cleveland.

          14.39 “Impaired” means the treatment of an Allowed Claim under this Plan unless, with respect to
such Claim, either (i) this Plan leaves unaltered the legal, equitable, and contractual rights to which such Claim
entitles the holder of such Claim; or (ii) notwithstanding any contractual provision or applicable law that entitles
the holder of such Claim to demand or receive accelerated payment of such Claim after occurrence of a default,
the Debtor (A) cure any default that occurred before, on or after the commencement of the Chapter 11 Case
other than default of the kind specified in Section 365(b)(2) of the Bankruptcy Code; (B) reinstate the maturity
of such Claim as such maturity existed before such default; (C) compensate the holder of such Claim for any
damages incurred as a result of any reasonable reliance by such holder on such contractual provision or such
applicable law; and (D) do not otherwise alter the legal, equitable or contractual rights to which such Claim
entitles the holder of such Claim.

          14.40 "IRS" means the United States Internal Revenue Service.

        14.41 “Lien” means all valid and enforceable liens, security interests, claims and encumbrances against
any property of the Debtor’s Estate which have not been avoided pursuant to the Bankruptcy Code.

          14.42 “Order” means an order or judgment of the Bankruptcy Court.

          14.43 “Penalty Claims” of taxing authorities not entitled to priority pursuant to 11 USC §507(a)(8).
        Case 1:18-bk-10113-SDR             Doc 277 Filed 06/03/19 Entered 06/03/19 15:39:15        Desc
                                           Main Document    Page 26 of 26
B25A (Official Form 25A) (12/11) - Cont.                                                                    26
          14.44 “Person” shall have the meaning ascribed to such term under Section 101(41) of the Bankruptcy
Code.

          14.45 “Petition Date” means January 11, 2018.

        14.46 “Plan” means this Plan of Reorganization, as it may be amended or modified from time to time
as permitted herein or in accordance with Section 1127 of the Bankruptcy Code.

        14.47 “Plan Documents” means this Plan, the Disclosure Statement and any and all other documents
necessary to effectuate this Plan.

       14.48 “Priority Claim” means all Claims entitled to priority under Section 507(a)(1)-(a)(10) of the
Bankruptcy Code.

        14.49 “Professional” means a Person retained or to be compensated pursuant to Sections 327, 328, 330,
331, 1102, and 1103 of the Bankruptcy Code.

        14.50 “Professional Fee Claims” means Administrative Claims of a Professional for compensation for
services rendered or reimbursement of costs, expenses, or other charges incurred on or after the Petition Date
through and including the Confirmation Date.

          14.51 "Reorganized Debtor" means Unison Environmental Services, LLC.

        14.52 “Schedules” means those schedules and statement of financial affairs filed by the Debtor under
Federal Rule of Bankruptcy Procedure 1007, as same may be amended from time to time.

         14.53 “Secured Claims” means an Allowed Claim that is secured by a lien on or security interest in
property in which the Estate has an interest, or that is subject to setoff under Section 553 of the Bankruptcy
Code, to the extent of the value of a Claimant’s interest in such Estate’s interest in such property, or to the
extent of the amount subject to setoff, as the case may be.

          14.54 “Unsecured” means an Allowed Claim that is not Secured or the unsecured portion of a Secured
Claim.


                                                            Respectfully submitted,

                                                            UNISON ENVIRONMENTAL SERVICES, LLC


                                                          By: /s/ Knox Horner
                                                              Knox Horner, Member
                                                              The Plan Proponent
                                                          By: /s/ David J. Fulton
                                                              David J. Fulton #006102
                                                              Attorney for the Plan Proponent
